Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000595
                                                     10-AUG-2012
                                                     05:43 PM



                       NO. SCWC-11-0000595

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      CHEYNE DE LA GARZA, Petitioner/Petitioner-Appellant.

                               vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (ICA NO. CAAP-11-0000595; S.P.P. NO. 10-1-0021(4);
                       CR. NO. 08-0421(4))


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.

2011); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed August 8,

2012, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (2012) (“The application shall be

filed within thirty days after the filing of the intermediate
court of appeals’ judgment on appeal or dismissal order, unless

the time for filing the application is extended in accordance

with this rule.”).

          DATED: Honolulu, Hawai#i, August 10, 2012.

Cheyne De La Garza,                 /s/ Mark E. Recktenwald
petitioner pro se
                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack




                                2